Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.  Claims 1-15, 18-20, 22-23, 25-32 are cancelled.  Accordingly, claims 16-17, 21, 24 and 33 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112

Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the drying plates, belts, trays or other receptacles" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the drying plates, belts, trays or other receptacles" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103


Claims 16-17, 21, 24 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimaru et al (US 2007/0232760) in view of Burczyk (US 3,309,441), and Sakaya et al (EP 0 919 368 A2).
Fujimaru et al disclose in example 1, mixing 23.0 g of acrylic acid obtained in production example 1, 244.0 g of aqueous sodium acrylate solution obtained in production example 2, and crosslinking agent composition obtained in production example 4 as a crosslinking agent (i.e. 0.1 mol% relative to the total monomer) were mixed in aqueous solution to yield aqueous monomer solution with a concentration of the monomer of 33% by weight (i.e. reads on the mixing step “i” in present claims 16-17, amounts of components (α1), (α3) and (α5) in present claims 16-17) and neutralization rate of 75 mol% (i.e. reads on degree of neutralization in present claim 21).  Components (α2) (α4), and (α6) are not required, since they may be present in amounts of 0% by weight.  An aqueous solution including sodium persulfate and L-ascorbic acid as a polymerization initiator was added to the aqueous monomer solution to start polymerization (i.e. reads on step “ii” in present claims 16-17).  The neutralization rate is preferably 60 to 90 mol% (paragraph 0028) which overlaps with the degree of neutralization in present claim 17.  The resultant crosslinked hydrogel is dried (i.e. reads on step “iii” in present claims 16-17), pulverized and classified with a sieve (i.e. reads on step “iv” in present claims 16-17) to yield water absorbent resin powder 1 (paragraphs 170-173).  See example 5, wherein a surface crosslinking agent was sprayed to water absorbing resin powder 1 to mix them together followed by heating to yield a surface-crosslinked water absorbent resin powder (paragraph 0186) which reads on steps “v” and “vi” in present claim 16.  See Table 1 and paragraph 0111, wherein the surface tension in examples 2 and 3 is 72.1 mN/m and 75 mN/m, respectively (i.e. reads on the surface tension of the water-absorbing polymer in present claims 16 and 17).  The absorption capacity under load of 4 KPa (i.e. 0.7 psi) is preferably 23 g/g or more (paragraph 0115) which overlaps with the AAP in present claims 16 and 17.
Fujimaru et al fail to disclose the step of adding anti-stick aid before and/or in step “iii” (i.e. drying) and adding anti-stick aid before step “iii” to the apparatus used subsequent to step “ii”; process of applying; and properties.
However, Burczyk et al teach an apparatus for processing of polymers (title).  Most thermoplastic resinous material does not adhere to a polytetrafluoroethylene coating or the surface may be treated with a mold release agent, such conditions depending primarily on the resinous material being processed.  The selection of such release materials being well within the ability of one skilled in the art (col. 3, lines 53-61).  It is desirable to maintain temperature of the resin-receiving roll (i.e. an apparatus) sufficiently high.  Roll temperatures become less critical if an anti-sick coating, such as fatty acids, are applied thereto (col. 6, lines 46-67) which reads on coating an apparatus with anti-stick coating in present claims 16-17.  Furthermore, Sakaya et al teach an anti-sticking multi-layered film comprising an anti-sticking layer provided on the substrate (abstract).  Films wherein the anti-sticking agent is present in the resin cannot maintain their anti-sticking property for a long time (paragraph 0003).  The anti-sticking layer which is essential component of the multi-layered film provides anti-sticking property to the film.  The anti-sticking layer may include a surfactant as an effective ingredient (paragraph 0040).  Examples of surfactants include cationic surfactants such as cetyltrimethylammonium chloride and dioctadecyldimethylammonium chloride (paragraph 0046) which reads on the cationic surfactant in present claims 16, 17 and fatty acid esterquats in present claims 24 and 33.  Case law holds that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, in light of the teachings in Burczyk, Sakaya et al and case law, it would have been obvious to one skilled in art prior to the effective filing of present application, to apply anti-sticking agent, of Sakaya et al, before and/or in step “iii” (i.e. drying) to the apparatus used subsequent to step “ii”, of Fujimaru et al, for preventing the adhesion of untreated water-absorbing polymer to the surface of contact dryer in the drying step.  Additionally, given that the anti-stick agents of Sakaya et al are substantially similar to the anti-stick processing aid of present claims, one skilled in art prior to the filing of present application would have a reasonable basis to expect the anti-sticking agents of Sakaya et al to function as non-permanent anti-stick processing aids, absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).  
With respect to process of applying the anti-stick aid, it is the office’s position that it is within the scope of one skilled in art at the time of filing of this application to apply the surfactant, onto any of the drying surfaces (including drying plates, belts etc. of present claims) using any of the known techniques, such as spraying, painting etc. as in present claims, absent evidence of unexpected results.
With respect to properties, given that the positively recited process steps are disclosed in Fujimaru et al combined with the teachings in Burczyk and Sakaya et al, one skilled in art would have a reasonable basis to expect less than 10% of the untreated water-absorbing polymer to stick to the apparatus used in step “iii” subsequent to step “ii”, and less than 10% of water absorbing polymer from process step “iii” to stick to the dryer plate section, and 5 seconds after a 1800C turn, and the obtained water-absorbing polymer to exhibit CRC of between 27.1 g/g and 30.5 g/g, absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Response to Arguments

Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive. Specifically, applicant argues that it is common knowledge that surfactants reduce surface tension.  One skilled in the art of superabsorbents knows that reduced surface tension impairs performance of its final product (see page 140 of Buchholz).  This is in line with the teachings of Fujimaro who agrees with the drawbacks of surfactants (see paragraph 0011).  Accordingly, Fujimaro aims at reducing surfactant.  Since one skilled in art knows that surfactants reduce surface tension and that a low surface tension would compromise the final hygiene article, one skilled in the art of superabsorbents would be reluctant to add surfactants to his or her process.  Surprisingly, it has been found that applying surfactant by spraying … onto the drying belts … coming into the polymer would not lower the surface tension and thus impair the performance of the final hygiene product.
In response, Bucholz states “distribution of liquid in the diaper core will be affected by the surface tension of the liquid that is flowing in these capillaries. In use, impurities may be extracted from a swollen superabsorbent polymer into the solution external to it.  Through the surface tension of the solution, the movement of fluid through the capillaries in a diaper core may be affected by these impurities”.  Hence, it is not the surface tension of the superabsorbent polymer that is being referred to in this portion of Bucholz but the surface tension of fluid flowing through the diaper core which could be impacted by the impurities.  Additionally, while Fujimaro appears to indicate that using surfactants in the polymerization step cause problems by lowering surface tension due to residual surfactants (see paragraph 0011), it nevertheless teaches using surfactants during polymerization (see paragraph 0080) and in surface crosslinking step (paragraph 0104).  The superabsorbent polymers, of Fujimaro, in exemplary embodiments do exhibit the presently claimed surface tension (see Table 1 and paragraph 0111).

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARUNA P REDDY/Primary Examiner, Art Unit 1764